

COTY




EMPLOYMENT CONTRACT FOR AN INDEFINITE PERIOD OF TIME


BETWEEN


(1)  Coty Management B.V., established at Schiphol Boulevard 393, 1118 BJ
Schiphol, duly
represented in the present matter by Mr. Jaap Bruinsma in his capacity as Senior
HR
Director Global HQ & Benelux, hereinafter "the employer"; and


(2)  Mr. Pascal Baltussen, born on XXXX, hereinafter "the employee";


WHEREAS


The parties wish to enter into an employment contract for an indefinite period
of time and record the details of that agreement in writing as follows;


AGREE UNDER THE FOLLOWING TERMS




1.  COMMENCEMENT DATE, POSITION AND DUTIES
1.1  The employee shall enter the employer's service with effect from 1 January
2020 in the position of Chief Procurement Officer. The employee will report to
Pierre Laubies, Chief Executive Officer.
1.2 The employee will perform all the work that, having regard to the employer's
activities, forms part of or may be deemed to form part of the position.
1.3 The employer may also require the employee to carry out work other than the
duties forming part of the normal performance of employee's job if and insofar
as the employee may reasonably be asked to carry out that other work.


2. WORK LOCATION
2.1 The employee will normally perform the agreed duties from the employer's
premises in Amsterdam but is prepared to perform the duties at or from other
locations where this is necessary for the proper performance of employee's job
or in the company's interest.
2.2 The employer reserves the right to transfer the employee to another business
location.


3.  DURATION OF EMPLOYMENT CONTRACT AND TERMINATION
3.1 This employment contract is entered into for an indefinite period of time.
3.2 Either party may terminate the contract with due observance of the agreed
terms in the Confidentiality, Non-Competition and Non-Solicitation agreement
("RCA").
3.3 Notice must be given in writing to the end of a calendar month.


3.4 The employment contract terminates in any case by operation of low, without
prior notice, on the day the employee reaches the applicable statutory
pensionable age (AOW-gerechtigde leeftijd).





--------------------------------------------------------------------------------



4. PROBATIONARY PERIOD
4.1 The parties agree a probationary period of two months from the date of
commencement of employment, during which period either party may terminate the
employment contract with immediate effect.


5. WORKING HOURS AND OVERTIME WORKING
5.1 The employment contract is entered into for 40 hours per week.
5.2 The days and times during which the work is to be performed will be
specified by the employer in the Company Regulations. In doing so, the employer
will take the employee’s wishes into account insofar as is compatible with the
proper conduct of business.
5.3 Insofar as in the employer's opinion the performance of the work so
requires, the employee undertakes to perform additional work outside the set
working hours. 
5.4 The nature of the duties of employee involves that they also have to be
carried out beyond the normal working hours. The overtime working and/or
additional work is deemed to form part of the employee's duties and to be
covered by the relevant remuneration.


6. SALARY AND HOLIDAY ALLOWANCE
6.1 The employee's annual salary, based on fulltime (100%), at the time of
concluding the contract is € 550.000,00 gross per year including holiday
allowance of 8%. The monthly gross salary will amount to € 42.438,27.
6.2 The monthly salary will be paid around the 25th of the month or ultimately
by the end of the month by payment into a bank account to be specified by the
employee.
6.3 The year for the calculation of the holiday allowance runs from 1 June up to
and including 31 May of the current year. The holiday allowance is paid out
annually together with the salary for May. Employees who have been with the
company for part of that period only shall receive holiday allowance on a pro
rata temporize basis. Holiday allowance shall also be calculated in line with
any salary adjustments made during the aforesaid period and this as of the
effective date of the salary adjustment.
6.4 All the statutory deductions such as wage withholding tax and national
insurance contributions will be deducted from the gross salary and the gross
holiday allowance. The employer will provide a statement (pay slip) containing
details of the deductions made from the gross salary and the gross holiday
allowance. An annual statement will be provided at the end of the year. Employee
agrees with receiving the statements digitally.


7. RULES ON TERMS AND CONDITIONS OF EMPLOYMENT
7.1 Except insofar as expressly stated otherwise in this employment contract,
the employer's Company Regulations and Code of Conduct and RCA form an integral
part of the present employment contract. By employee's signature to this
contract the employee acknowledges the receipt of a copy of these rules and the
agreement thereto.
7.2 The rules apply insofar as no express provision to the contrary is made in
this employment contract.


8. BONUS / INCENTIVE SCHEMES
8.1 The employee will participate in our Annual Performance Plan in accordance
with the policy as long as the employee meets the requirements for eligibility.
As a result, the



--------------------------------------------------------------------------------



employee will be eligible to a yearly on target performance bonus of 70% of his
gross annual base salary, based on achieved results against company targets. The
employee must be actively employed by Coty on the day the APP award is paid
(usually in October) to be eligible.
8.2 The employee will also participate in the Equity & Long-Term Incentive Plan
and the Coty Elite program in accordance with the policy. As long as the
employee meets the requirements for eligibility,


9. HOLIDAY ENTITLEMENT
9.1 The employee is entitled to 30 days of paid leave in each holiday year
(based on full time). In case of a fulltime employment contract, 20 of these
days of paid leave are statutory holidays; the others are holidays in excess of
the statutory entitlement. 
9.2 The holiday year runs from 1 January to 31 December of each calendar year.
9.3 Holiday dates are determined by the employer on the basis of a proposal by
the employee. 
9.4 The statutory holiday entitlement accrued in a calendar year will lapse six
months after the end of the calendar year. The extra statutory holiday
entitlement accrued in a calendar year will lapse five years after the end of
the calendar year.
9.5 Where the employee is not employed for the whole holiday year, the employee
will be entitled to 1/12th of the above number of holiday days for each month of
employment.
9.6 During the period that the employee is unable to perform work because of
illness, the employee will accrue statutory holiday entitlement. From one month
of illness the employee will not accrue extra statutory holiday entitlement.
9.7 Holiday days normally have to be taken in the holiday year to which they
relate.
9.8 Employer can appoint a maximum of 2 days per calendar year as mandatory
vacation days without consulting employee. 


10. INCAPACITY FOR WORK
10.1 If the employee is unfit for work, the employee must inform the direct
manager accordingly without delay on the first day of employee's incapacity for
work. When reporting sick, the employee shall also provide the employer with the
information that the employer requires to determine whether it must continue to
pay the employee's wages.
10.2 Further detailed information and rules regarding illness are included in
the Company Regulations. 


11. SUPPLEMENTARY INSURANCE COVER
11.1  The employer has taken out group disablement benefit shortfall insurances
cover for its employees (WGA-hiaatverzekering and WIA-exedentverzekering).
11.2 Further detailed information regarding these insurances is included in the
Insurance appendix.


12. MOBILITY ALLOWANCE OR LEASE CAR
12.1 The employee is entitled to a mobility allowance or lease car at the moment
of entering this employment agreement in accordance with the Mobility Policy.
This entitlement may change in accordance with the Mobility Policy.





--------------------------------------------------------------------------------



13. COMPANY PROPERTY AND OTHER PROVIDED ITEMS
13.1  The employee will use and deal with the company property entrusted to
employee for the performance of employee's duties in accordance with its proper
purpose and will generally treat it with due care, as it benefits a good
employee. The employee must inform the employer immediately of any defect in or
loss of any item of company property.
13.2 The employee undertakes to hand back to the employer all items in
employee's possession that are the property of the employer and all documents
relating to the employer and/or its affiliated companies when the employment
contract ends.
13.3 If the employee does not carry out any work for the employer for an
uninterrupted period of more than one month, due to incapacity for work or
otherwise, the employer may similarly require the employee to hand back the
items of company property entrusted to the employee for the remainder of
employee's absence.


14. PENSION
14.1 The employee participates in the collective pension scheme of the employer.
The pension regulations are included in the Pension appendix.


15. PROHIBITION OF OUTSIDE WORK


15.1 Except with the prior permission in writing from the employer the employee
may not carry out work of whatever nature, whether paid of otherwise, either for
employee or for and/or on behalf of third parties during the term of the
employment contract.


16. CONFIDENTIALITY CLAUSE


16.1 Both during the term of the employment contract and after its end the
employee shall
observe strict confidentiality on all matters that come to employee's knowledge
in the
performance of employee's duties relating to the business affairs and interests
of the
employer's company or its affiliated companies. This includes statements on
social media.


16.2 This duty of confidentiality also applies to all details and particulars of
the employer's
business associates and clients that come to the employee's knowledge in the
course of
employee's duties.


16.3 Breaching the confidentiality provides an urgent reason for dismissal and /
or declaration in respect of the crime under article 272 and / or article 273 of
the Dutch Criminal Law.


16.4 The Employee declares and confirms that he is not bound by any
non-competition/ nonsolicitation agreement towards his former(s) employers or
any agreement that restrains his capabilities to perform his contractual duties
within the company.


16.5 The Employee formally acknowledges that the Company expects from him a
strict respect of the confidentiality obligation he should be bound towards his
former(s) employers. Consequently, the employee is formally requested to not
share, use, store, print any of their confidential information and trade secrets
during the course of his employment with the Company.


17. ADDITIONS, VARIATIONS AND CHANGES





--------------------------------------------------------------------------------



17.1 This employment contract is deemed to represent the full agreement between
the parties as it exists at the moment of signing the contract.
17.2 Any additions or variations to this employment contract are valid only if
and insofar as they have been agreed by the parties in writing or confirmed in
writing by the employer.


17.3 The employer may change one or more of the terms and conditions of
employment
resulting from this contract in the cases specified in article 7 :613 of the
Dutch Civil Code (i.e. where the employer has such a weighty interest in the
change in question that on criteria of reasonableness and fairness the
employer's interest must prevail over the interest of the employee negatively
affected by the change).


17.4 The employer is also entitled to change the pension agreement, as mentioned
in article 20 of this agreement, without consent of the employee. The employer
will only be able to change without consent in case its substantial interests
outweigh the interests of the
employee in accordance with the standards of reasonableness and fairness. The
pension agreement will therefore be changed.


        The requirement of overriding interests of the employer is applicable
if:


(a)  any relevant change occurs on the fiscal, social and / or pension
legislation, or if;
(b)  the financial situation of the employer necessitates an alteration, or if;
(c) an obligation of a sectorial pension fund is applicable or appears to be
applicable.




18. APPLICABLE LAW


18.1 This contract and further contracts flowing from it shall be governed
solely by the law of
the Netherlands.


19. DOCUMENTS 


19.1 Employee hereby declares to be familiar with the content of the hereafter
mentioned
documents, which form an integral part of this employment contract. These
documents,
and if necessary, to be decided upon later regulations, are or will be delivered
per e-mail to employee I can be consulted and downloaded by employee through
employer's intranet.


–Company regulations (in development)
–Code of Conduct (signature required)
–RCA (signature required)
–Mobility Policy (in development)
–Social Media Policy
–GDPR
–Global Travel Expenses Policy
–Pension appendix (in development)
–Insurance appendix as referred to in paragraph 11 (WGA-hiaat or WIA-excedent)
(in development)











--------------------------------------------------------------------------------



So agreed, drawn up in duplicate and signed
at Schiphol
on 3 December 2019




SIGNATURE






Employer       Employee
Coty Management B.V.


/S/ Jaap Bruinsma     /S/ Pascal Baltussen
Jaap Bruinsma      Pascal Baltussen 
Senior HR Director Global HQ & Benelux



